DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/17/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of case law, official notice and the Connaughton reference as set forth below. Thus this rejection is made nonfinal as this rejection was not previously raised. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934).
Regarding claim1, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably coupled to one another with panel connectors (Figure 9; 1, 3), each of the surface panels having a first surface and an opposing second surface (Figure 9; top and bottom of surface panels 4, 5, 6), the surface panels being movable between an open configuration wherein the first surfaces of the plurality of surface panels cooperate to form a substantially planar surface that is adapted to be positioned adjacent to the support surface (Figure 9; when completely unfolded further than Figure 9 shows, see also Figure 12), and a stacked configuration wherein the surface panels are positioned substantially side-by-side with the first surface of one surface panel directly facing the first surface of an adjacent surface panel (Figure 10; see also Figures 14-16), wherein in the stacked configuration, the surface panels form a parallelogram-shaped footprint (Figure 9; as shown, from above the panels form a rectangular footprint and a rectangle is a parallelogram. Examiner further notes that even when modifying the panels with Austin as set forth below, the panels would fold into a parallelogram. In Figure 3 of Austin, Panel 66 would fold down it’s fold line onto 62, and 68 would then fold under 62, and then 80 would fold up onto 68 (matching the alternating fold pattern of the primary Newman reference), leaving a square footprint, also a parallelogram). Newman does not teach the plurality of surface panels including a first surface panel having a first shape, and a second surface panel having a second shape that is different than the first shape. Austin teaches the plurality of surface panels including a first surface panel having a first shape (Figure 3; 68), and a second surface panel having a second shape that is different than the first shape (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. Newman and Austin do not teach the parallelogram-shaped footprint having no right angles. Regarding this limitation, it would have been an obvious matter of design choice to select a hexagon shape or other non-rectangular shape for the surface panels so that a footprint of the surface panels would contain no right angles when in a stacked configuration because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select such a shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the footprint is of another shape, such as one right angles.  Overall, applicant has not established any criticality of the claimed footprint’s shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Regarding claim 2, Newman does not teach the first surface panel has a first number of sides, and wherein the second surface panel has a second number of sides that is different than the first number of sides. Austin teaches the first surface panel has a first number of sides (Figure 3; 68 has three sides), and wherein the second surface panel has a second number of sides that is different than the first number of sides (Figure 3; 62 has four sides). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim 4, Newman does not teach the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped, and a plurality of second surface panels that are substantially diamond-shaped. Austin teaches the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped (Figure 3; 68, 66), and a plurality of second surface panels that are substantially diamond-shaped (Figure 3; 80, 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim5, Newman does not teach the foldable surface includes a surface perimeter, and wherein each of the plurality of first surface panels is positioned along the surface perimeter. Austin teaches the foldable surface includes a surface perimeter (Figure 3; at 60), and wherein each of the plurality of first surface panels is positioned along the surface perimeter (Figure 3; 68 and 66). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
 Regarding claim6, Newman teaches the plurality of surface panels are undetachably coupled to one another, and wherein the panel connectors form a predetermined folding pattern between adjacent surface panels (Figure 10; as shown, the panels are permanently hinged to each other). 
 Regarding claim 10, Newman teaches a plurality of foldable surfaces as in claim 1 that have been coupled together with a coupling assembly (Paragraph 139 “The separate hinged units are joined to one another with their standard interlocks 3.” and Figure 9, 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Cloutier (US Patent Application Publication 20050049125). 
Regarding claim 3, Newman does not teach the first surface panel is substantially triangle-shaped, and wherein the second surface panel is substantially diamond-shaped. Austin teaches the first surface panel is substantially triangle-shaped (Figure 3; 68), and wherein the second surface panel is substantially diamond-shaped (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. Newman and Austin do not teach the panels are equilateral triangle shaped. Cloutier teaches the panels are equilateral triangle shaped (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the triangular panels of Austin to be equilateral triangles because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854). 
Regarding claim 7, Newman does not teach each of the plurality of surface panels includes a rigid base layer and a resilient layer that is positioned adjacent to the rigid base layer; and wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction. Morrow teaches each of the plurality of surface panels includes a rigid base layer (Paragraph 23, bamboo) and a resilient layer (Paragraph 23, natural rubber) that is positioned adjacent to the rigid base layer; and wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction (Paragraph 23, when placed against each other both the bamboo and natural rubber would have a surface facing out opposite to each other). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface. n. Regarding claim 8, Newman does not teach the rigid base layer is formed from at least one of tempered hardboard, bamboo, plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. Morrow teaches the rigid base layer is formed from at least one of tempered hardboard, bamboo (Paragraph 23), plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854) further in view of Wilkinson (US Patent 5066001) in view of Greatmats NPL (https://www.youtube.com/watch?v=O0DT1U25AN4). 
Regarding claim9, Newman does not teach each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer. Wilkinson teaches each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer (Figure 9; at 30 shows the fabric cover which maintains the hinged connection between panels; see also Column 3; lines 44-61). Examiner further notes that in Newman, a configuration of hinges which would work with a fabric cover is shown in Figure 17 at 12). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to include a cover as in Wilkinson to allow the mat to be easier to clean. Greatmats teaches the cover being formed as a unitary structure (see video at 0:33 and 0:14, at least). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman and Wilkinson to include a cover as in Greatmats to allow the mat to be easier to clean.
Claims 11, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) in view of Cloutier (US Patent Application Publication 20050049125) further in view of Morrow (US Patent Application Publication 20140272854) further in view of Connaughton (US Patent Application Publication 20140342118).
Regarding claim 11, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably coupled to one another with panel connectors (Figure 9; 1, 3), the plurality of surface panels including a first surface panel (Figure 9; 5) having a first shape, and a second surface panel (Figure 9; 6), each of the surface panels having a first surface and an opposing second surface, the surface panels being movable between an open configuration wherein the first surfaces of the plurality of surface panels cooperate to form a substantially planar surface that is adapted to be positioned adjacent to the support surface (Figure 9; when completely unfolded further than Figure 9 shows, see also Figure 12), and a stacked configuration wherein the surface panels are positioned substantially side- by-side with the first surface of one surface panel directly facing the first surface of an adjacent surface panel (Figure 10; as shown see also Figures 14-16). Newman does not teach the second surface panel having a second shape that is different than the first shape, wherein the first shape is an equilateral triangle. Austin teaches the second surface panel having a second shape that is different than the first shape (Figure 3; 62 has four sides), wherein the first shape is a triangle (Figure 3; 68 has three sides). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. Newman and Austin do not teach the panels are equilateral triangle shaped. Cloutier teaches the panels are equilateral triangle shaped (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the triangular panels of Austin to be equilateral triangles because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Newman does not teach each of the plurality of surface panels includes a rigid base layer and a resilient layer that is positioned adjacent to the rigid base layer; wherein the foldable surface includes a thickness ratio between the resilient layer thickness and the rigid base thickness that is greater than 1:1 and less than 20:1. Morrow teaches each of the plurality of surface panels includes a rigid base layer (Paragraph 23, bamboo) and a resilient layer (Paragraph 23, natural rubber) that is positioned adjacent to the rigid base layer;. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface. Connaughton teaches wherein the foldable surface includes a thickness ratio between the resilient layer thickness and the rigid base thickness that is greater than 1:1 and less than 20:1 (Figure 4 shows a mat where the top layer, 402, equivalent to the resilient layer, has a more than 1:1 but less than 20:1 thickness compared with the bottom layer 404, equivalent to the rigid layer). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman and Morrow to have thicknesses as in Connaughton because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim12, Newman does not teach the second surface panel is substantially diamond-shaped. Austin teaches the second surface panel is substantially diamond-shaped (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim13, Newman does not teach the plurality of surface panels includes a plurality of surface panels that are substantially triangle-shaped, and a plurality of surface panels that are substantially diamond-shaped. Austin teaches the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped (Figure 3; 68, 66), and a plurality of second surface panels that are substantially diamond-shaped (Figure 3; 80, 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim 14, Newman does not teach the foldable surface includes a surface perimeter, and wherein each of the plurality of first surface panels is positioned along the surface perimeter. Austin teaches the foldable surface includes a surface perimeter (Figure 3; at 60), and wherein each of the plurality of first surface panels is positioned along the surface perimeter (Figure 3; 68 and 66). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim15, Newman teaches the plurality of surface panels are undetachably coupled to one another, and wherein the panel connectors define a predetermined folding pattern between adjacent surface panels (Figure 10; as shown, the panels are permanently hinged to each other). 
Regarding claim 16, Newman does not teach wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction. Morrow teaches wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction (Paragraph 23, when placed against each other both the bamboo and natural rubber would have a surface facing out opposite to each other). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface. 
 Regarding claim17, Newman does not teach the rigid base layer is formed from at least one of tempered hardboard, bamboo, plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. Morrow teaches the rigid base layer is formed from at least one of tempered hardboard, bamboo (Paragraph 23), plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface.
Regarding claim19, Newman teaches a plurality of foldable surfaces as in claim 11 that have been coupled together with a coupling assembly (Paragraph 139 “The separate hinged units are joined to one another with their standard interlocks 3.” and Figure 9, 3).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854) further in view of Connaughton (US Patent Application Publication 20140342118) in view of Cloutier (US Patent Application Publication 20050049125) further in view of Wilkinson (US Patent 5066001) in view of Greatmats NPL (https://www.youtube.com/watch?v=O0DT1U25AN4).
Regarding claim18, Newman does not teach each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer. Wilkinson teaches each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer (Figure 9; at 30 shows the fabric cover which maintains the hinged connection between panels; see also Column 3; lines 44-61). Examiner further notes that in Newman, a configuration of hinges which would work with a fabric cover is shown in Figure 17 at 12). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to include a cover as in Wilkinson to allow the mat to be easier to clean. Newman does not teach a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer, the cover being formed as a unitary structure. Greatmats teaches the cover being formed as a unitary structure (see video at 0:33 and 0:14, at least). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman and Wilkinson to include a cover as in Greatmats to allow the mat to be easier to clean.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) in view of Cloutier (US Patent Application Publication 20050049125) further in view of Morrow (US Patent Application Publication 20140272854) further in view of Connaughton (US Patent Application Publication 20140342118) in view of Official Notice (note https://www.homedepot.com/p/CALI-BAMBOO-Treehouse-14mm-T-x-5-37-in-W-x-72in-Solid-Wide-T-and-G-Bamboo-Flooring-26-89-sq-ft-case-7003005200/313117394).
 Regarding claim 21, Morrow does not teach the rigid base layer has a base weight of greater than approximately 2.0 ounces per square foot and less than approximately 15.0 ounces per square foot. Examiner takes Official Notice that the bamboo of Morrow would fall into this weight range. Examiner notes Home Depot Cali Bamboo, as a teaching reference although the date is not verified. The page notes that 10 planks of 72*5.37 inch bamboo flooring would weigh 85 pounds. When doing the math, this works out to about 4.22 ounces per square foot, and even if there is a box so that the number is slightly off, this should be in range. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bamboo of Morrow to be in this weight range in order to keep the bamboo standardized and lightweight for transport. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673